IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40574
                        Conference Calendar



TIMOTHY PAUL MARTIN,

                                           Plaintiff-Appellant,

versus

ORLANDO PEREZ, Senior Warden;
W. BOOTH; R. GLOVER, Captain; K.
DIXON, Captain; D. BLACKWELL; L.
SMITH, Corrections Officer III; J.
GUITERREZZ; S. PHIPPS; R. MENCHACA;
JAMES COLLINS, Director; GARY L. JOHNSON,
DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; WAYNE
SCOTT, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
BRIAN RODEEN, Major,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-97-CV-444
                        - - - - - - - - - -

                           June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Timothy Paul Martin, Texas state prisoner #566302, appeals

from the district court’s order denying his motion for injunctive

relief.   He argues that he has been retaliated against by the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40574
                                 -2-

defendants for filing grievances and will likely suffer an

irreparable injury.   We have carefully reviewed the appellate

record and have found no reversible error.    The district court

did not abuse its discretion by denying Martin’s motion for a

preliminary injunction.    See Lakedreams v. Taylor, 932 F.2d 1103,

1106 (5th Cir. 1991).    This appeal is frivolous and is therefore

DISMISSED.   See 5TH CIR. R. 42.2.

     The dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g).   We caution Martin that once

he accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED.